Citation Nr: 9913254	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-24 051	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the left calf, claimed as due to the service-connected left 
knee disability.  

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, based on treatment for the removal of 
a lipoma.

3.  Entitlement to service connection for disability of the 
low back, left hip and right knee, claimed as due to the 
service-connected left knee disability.  

4.  Entitlement to an increased rating for the service-
connected left knee disability, currently rated 10 percent 
disabling.  

5.  Entitlement to an increased rating for the service-
connected acne vulgaris, currently rated 10 percent 
disabling.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the RO.  

A hearing was conducted before this Member of the Board in 
December 1998.  The veteran's representative stated that the 
veteran was only claiming entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 based on 
treatment for the removal of a lipoma (previously 
characterized as a left inguinal hernia repair) at the Salem, 
Virginia, VA Medical Center in July 1992.  Therefore, the 
veteran withdrew his appeal regarding entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151, based on the left 
epididymis surgery.  

(The issues of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, based on treatment for the 
removal of a lipoma; service connection for disability of the 
low back, left hip and right knee due to the service-
connected left knee disability; and increased ratings for the 
service-connected left knee disability and a skin condition 
will be addressed in the Remand portion of this document.)  



FINDING OF FACT

The veteran is not shown to have current disability due to 
left calf varicose veins which were caused or aggravated by 
his service-connected left knee disability.  



CONCLUSION OF LAW

The veteran's left calf varicose veins are not proximately 
due to or result of the service-connected left knee 
disability.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.310 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Secondary Service Connection for Varicose Veins

The veteran contends that his left calf varicose veins are 
the proximate result of the inservice surgery for his 
service-connected left knee disability.  The veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a plausible claim due to evidence 
of record from his private physician that indicates that his 
varicose veins developed following the performance of knee 
surgery in service in 1971.  The Board is also satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

The veteran underwent a left medial meniscectomy in service 
in 1971 subsequent to twisting the knee.  Service connection 
has been granted for the residuals of an arthrotomy of the 
left knee with removal of the medial cartilage and 
degenerative changes rated as 10 percent disabling.  A VA 
examination in May 1988 initially noted the presence of 
varicose veins of the posterior aspect of the left leg.  The 
veteran is reported to have undergone surgical removal of 
varicose veins of the left lower extremity by VA in August 
1994.  

The examiner who performed the June 1995 VA examination noted 
that the veteran had one very mild varicose vein on the upper 
aspect of the medial left calf with no tenderness and a few 
spider veins on the medical aspect of the left ankle.  The 
physician stated that it was possible that the left knee 
surgery had caused the veteran's varicose vein, but added 
that he had never seen such a result during his career as a 
surgeon.  He noted that the orthopedic surgeon who performed 
the procedure could have either ligated or caused the 
obstruction of the left saphenous venous system leading to 
varicose veins.  However, he found that the large surgical 
scar on the medial aspect of the left knee did not appear to 
have been in proximity to the left saphenous venous system.  

In a letter, dated in March 1996, the veteran's private 
physiatrist, Cecil B. Knox, III, M.D., related that the 
veteran required stripping of the left varicose veins at the 
knee level due to persistent and progressive pain and 
fatiguing with left lower extremity venous congestion, 
subsequent to left knee surgery in 1971.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110 (West 
1991).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

The Board notes that there are differing medical opinions 
regarding the etiology of the veteran's varicose veins.  The 
probative value of a medical opinion is generally based upon 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings.  Guerri v. Brown, 4 Vet. App. 467 (1993).  While 
the Board is not free to ignore a physician's opinion, the 
Board is not bound to accept it.  Hayes v. Wood, 5 Vet. App. 
60, 69 (1993).  Instead, it is the responsibility of the 
Board to assess the credibility and weight to be given to the 
medical evidence, to include any diagnosis by a doctor.  Id.  

If the medical opinion is ambivalent as to the exact 
diagnosis, or if the examiner is not a specialist, failed to 
explain the basis for an opinion or treated the claimant only 
briefly or for an unrelated condition, the opinion should not 
be accorded significant weight.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  

In this case, the veteran's private physician has only 
reported that the veteran had undergone stripping of left leg 
varicose veins following his inservice left knee surgery.  
The Board notes that this physician did not explain the basis 
for his opinion, and it appears to the Board that this 
statement in large part was based on history related by the 
veteran himself.  

The VA examiner who performed the June 1995 provided the 
basis for his opinion that the veteran's varicose veins were 
not related to his service-connected left knee disability.  
Therefore, the Board will afford greater probative weight to 
the VA examiner's opinion and finds that the veteran's left 
calf varicose veins were not caused by his service-connected 
left knee disability.  

The preponderance of the evidence is against the claim for 
secondary service connection for varicose veins.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  



ORDER

Service connection for varicose veins of the left calf as due 
to the service-connected left knee disability is denied.  



REMAND

Regarding the veteran claims of secondary service connection 
for low back, left hip and a right knee disorders due to the 
service-connected left knee disability, the Board notes that 
the examiner who performed the June 1995 VA examination noted 
that the veteran exhibited mild degenerative changes, spasm 
and pain in these areas.  He also stated that a 1991 low back 
injury had caused his low back condition and that his left 
hip pain was probably not related to his service-connected 
left knee disability.  However, he stated that the left knee 
disability could have aggravated the veteran's left hip pain.  
The veteran's private physician, Dr. Knox stated that the 
veteran suffered from severe conditions of the low back, left 
hip and a right knee due to the service-connected left knee 
disability.  

A remand is needed to obtain complete records regarding the 
veteran's 1991 low back injury, and to reconcile the 
conflicting opinions regarding the etiology and etiology of 
the claimed low back, left hip, and right knee conditions.  
Therefore, the RO should obtain those records and afford the 
veteran another VA examination.  Consideration should be 
given to the whether the veteran's service-connected left 
knee disability has aggravated his low back, left hip and 
right knee conditions.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claims for an 
increased rating are well grounded based on the veteran's 
evidentiary assertion that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  The VA has a duty to assist the veteran 
in development of facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a).  

Fulfillment of the statutory duty to assist includes a 
request for a current VA examination if it is determined that 
the need for such an examination exists.  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  The last VA 
examination was conducted in June 1995.  Another examination 
is needed to ascertain the current level of the veteran's 
service-connected disabilities.  

The veteran was granted Social Security Administration (SSA) 
disability insurance benefits.  The VA has a duty to obtain 
these records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Moreover, the RO should obtain any additional 
ongoing treatment records pertinent to this claim.  Id.

The veteran contends that he is entitled to benefits under 
the provisions of 38 U.S.C.A. § 1151 for the residuals of a 
removal of a lipoma (previously characterized as a left 
inguinal hernia repair) at the Salem, Virginia, VA Medical 
Center in July 1992.  The clinical records pertaining to this 
surgery are not of record.  The RO should obtain such 
records.  

In addition, the veteran has offered statements at his 
hearing before this Member of the Board in December 1998 that 
Dr. Mottleblum and other physicians had informed that he had 
nerve damage due to the lipoma removal.  This information 
triggers VA's duty to notify the veteran of the type of 
evidence necessary to complete his application.  38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995). 

Therefore the claim is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to advise the veteran that he should 
submit the written opinions from Dr. 
Mottleblum and any other physician or 
other medical evidence to support his 
assertions that he has nerve damage as a 
result of VA surgery for the removal of a 
lipoma.  

2.  The RO obtain the complete medical 
treatment records, from the Salem VAMC, 
not currently of record, particularly 
those records relating to the claimed 
lipoma removal in July 1992.  Copies of 
the treatment records of Dr. Knox should 
also be obtained for review.  Copies of 
the treatment records regarding any 1991 
low back injury suffered by the veteran 
should also be obtained.  The RO should 
obtain copies of all additional treatment 
records concerning his skin, orthopedic 
conditions and lipoma since 1996.  

3.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.  

4.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the current severity of his 
service-connected skin disorder.  On VA 
examination, all indicated tests and 
studies are to be conducted, and all 
findings should be reported in detail.  
The claims file must be made available to 
and reviewed by the examiners prior to 
the requested studies.  All affected 
areas should be described in detail.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  

5.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the current severity of his 
service-connected left knee disability.  
The examiner should also be asked to 
determine whether the veteran exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
In addition, based on his/her review of 
the case, the examiner should offer an 
opinion as to the medical probability 
that the veteran has current low back, 
left hip and right knee disability which 
was caused or aggravated by the service-
connected left knee disability.  A 
complete rationale should be provided for 
the opinion expressed.  The claims 
folder, should be made available to the 
examiners prior to the examination.  All 
findings should be reported in detail.  

6.  The RO should readjudicate the 
veteran's claim for entitlement to 
increased ratings for the service-
connected skin and left knee 
disabilities.  The RO should readjudicate 
the veteran's claim for entitlement to 
disabilities of the low back, left hip 
and right knee, claimed as secondary to 
the veteran's service-connected left knee 
disability.  The RO should specifically 
consider the provisions of 38 C.F.R. 
§ 3.310(a) (1998) and the directives set 
forth in Allen regarding aggravation.  
Finally, the RO should readjudicate the 
issue of entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151 for 
the residuals of a removal of a lipoma 
(previously characterized as a left 
inguinal hernia repair).  After review by 
the RO, if any decision remains adverse 
to the veteran, a supplemental statement 
of the case should be issued to the 
veteran and his representative.  The 
should be given an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

